Title: From John Adams to James Reiley, 23 July 1817
From: Adams, John
To: Reiley, James



Sir
Quincy July 23d: 1817-

I have read your narrative, and I cannot scruple to recommend it to the serious, candid and attentive perusal, not only of all who delight in voyages and travels, and all those who love to have their strong passions of pity and terror excited by the artificial means of tragedies and romances, but of all who have leisure, capacity and inclination to read any thing.
I should be glad to see a review of it our North American Review, in Niles’ Register, the Port Folio, or the Edinburg or Quarterly Review.
I should have been happy to have seen you and to have thanked you in person for the handsome copy you have presented to your obliged humble / servant
John Adams